Citation Nr: 0028708	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-05 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lung cancer 
secondary to the residuals of tobacco use.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for the impairment 
of rectal sphincter control, currently evaluated as 10 
percent disabling.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1961.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 


REMAND

With regard to the claims of service connection for lung 
cancer secondary to tobacco use and nicotine dependence, the 
veteran's representative has argued that the RO has not 
provided the veteran with applicable regulations and polices 
regarding service connection for nicotine dependence.  In 
August 2000, it was argued that the VA has a duty to fully 
inform the veteran as to what is required for such a claim to 
be successful under the U.S. Court of Appeals for Veterans 
Claims (Court) decision in Robinette v. Brown, 8 Vet. App. 69 
(1995).

The governing criteria regarding service connection for 
cancer secondary to tobacco use and nicotine dependence have 
evolved a great deal over the last five years.  In July 1992, 
the Board sought an opinion from the General Counsel of VA 
regarding whether service connection may be granted for the 
residuals of tobacco use.  A response to this request was 
provided in January 1993 within VAOPGCPREC 2-93 (January 13, 
1993), 58 Fed. Reg. 42,756 (1993).  In VAOPGCPREC 2-93, the 
General Counsel pointed out that direct service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  The 
General Counsel noted that consistent with the applicable 
principles in the law and regulations, VA had promulgated 
regulations governing adjudication of claims based on 
exposure to dioxin or ionizing radiation, "agents which may 
result in conditions which become manifest years after 
exposure."  38 C.F.R. §§ 3.311a and 3.311.  The General 
Counsel in VAOPGCPREC 2-93 continued: 

In authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veteran's military service and some link 
between that exposure and the subsequent 
disability or death.  [Citation omitted.]  
Thus, a disease which is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  See David Carbone, M.D., Ph.D., 
Smoking and Cancer, 93 (Supp. 1A) Am. J. 
Med. 1A-13S (1992).

The General Counsel's opinion holds that the governing law, 
38 U.S.C.A. §§ 101(16), 1110, 1131 and 1310 (West 1991) and 
38 C.F.R. § 3.303(d) (1999),  provides authority for the 
grant of service connection for disability resulting from 
"an event or exposure" in service.  The General Counsel 
then held, in effect, that if a disease or injury becomes 
manifest after service, if it was due to tobacco use in line 
of duty in the active military service, service connection 
may be established. 

The Board notes that a new revision to the law regarding 
claims related to tobacco, enacted by Congress and signed by 
the President as Public Law No. 105-206 on July 22, 1998, 
(which prohibits service connection of a death or disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service and which is codified under 38 
U.S.C.A. § 1103), relates only to claims filed after June 9, 
1998.  It does not affect those claims that were filed on or 
prior to that time, such as this case.  The veteran raised 
this issue in report of contact with the RO dated May 22, 
1998. 

Based on a review of the evidence of record, the Board 
believes that the veteran must be notified of the applicable 
criteria and polices regarding service connection for 
nicotine dependence and tobacco use before the adjudication 
of these claims.  In the Statement of the Case issued by the 
RO in January 1999, no reference was made to the VA General 
Counsel opinion regarding this unique issue.

Another issue involves the veteran's previous claim of 
service connection for lung cancer secondary to exposure to 
ionizing radiation in service.  Under the provisions of 
38 U.S.C.A. § 7105(a) (West 1991), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(1999).

In a March 1998 rating determination, the RO found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for lung cancer secondary to 
exposure to ionizing radiation in service.  This claim had 
been denied by the RO in November 1993.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), the RO must reopen a 
previously and finally disallowed claim only when "new and 
material" evidence is presented or secured with respect to 
that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

The veteran did not initially appeal the rating decision of 
March 1998.  Instead, he raised the claims before the Board 
at this time.  In his notice of disagreement dated November 
1998, he cited only to the October 1998 rating decision and 
the issues now before the Board.  Consequently, the November 
1998 notice of disagreement  can not be considered a notice 
of disagreement to the March 1998 rating decision.

In his March 1999 substantive appeal, however, the veteran 
clearly raised the issue of radiation exposure during 
service.  The Board must find that the March 16, 1999 
substantive appeal is also a timely notice of disagreement 
with regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for lung cancer secondary to exposure to ionizing radiation 
in service, as it was received within one year of the date of 
the mailing of the notice of the March 1998 rating 
determination on April 7, 1998, and it can be read as 
contesting that determination.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  As no Statement of the Case has been 
issued, the subject of whether new and material evidence has 
been submitted to reopen the claim of service connection for 
lung cancer secondary to exposure to ionizing radiation in 
service remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c) (1999)) and requires further action by the RO.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 (1999); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

Concerning the claims of entitlement to increased evaluations 
for a duodenal ulcer and impairment of rectal sphincter 
control, the Board believes that in light of the veteran's 
complaints an additional evaluation is warranted. 
 
On the basis of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization with the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran that have not been previously 
secured.

3.  The RO should issue a Statement of 
the Case to the veteran and his 
representative, addressing the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for lung cancer 
secondary to exposure to ionizing 
radiation in service.  The veteran and 
his representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Only if the appeal 
is timely perfected will this issue will 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
extent of the duodenal ulcer disorder and 
impairment of rectal sphincter control.  
The claims folder and a copy of this 
remand should be furnished to the 
examiner for review before the 
examination.  All appropriate diagnostic 
testing deemed necessary to render 
clinically supported diagnoses and 
assessments of impairments should be 
administered.  In this regard, the 
duodenal ulcer and impairment of rectal 
sphincter control should be evaluated for 
the specific purpose of assessing the 
relative degree of impairment in light of 
the recorded medical history.  An opinion 
addressing the relative degree of 
impairment resulting from the ulcer and 
impairment of rectal sphincter control is 
requested.  In that this evaluation is to 
be conducted for compensation rather than 
for treatment purposes, the examiner is 
advised to address the functional 
impairment of these disabilities alone.  
The examination should address all 
manifestations of any related pathology 
found to be present.  All pertinent 
symptomatology and findings should be 
reported in detail.  The report of 
examination, including the reports of all 
completed tests or special studies should 
thereafter be associated with the claims 
folder.

5.  The RO should provide the veteran 
with the provisions of VAOPGCPREC 2-93 
and any other governing criteria relating 
to the potential award of service 
connection for disability related to 
tobacco use.

6.  Following completion of the 
foregoing, the RO should then review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  The RO should then 
readjudicate the claims with 
consideration of the Court's decision in 
Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3rd 604 (Fed. Cir. 
1996) (Per curiam), provided that should 
any legislative changes become effective 
during the pendency of the appeal, the RO 
will determine whether they are more 
favorable to the claimant than Caluza, 
and, if so, apply the law that is most 
favorable to the claim under Karnas v. 
Brown, 6 Vet. App. 101 (1993).  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case with the applicable regulations 
regarding service connection for nicotine dependence and 
tobacco use.  They should be provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


